Case 7:10-cv-01136-NSR-LMS Document 187 Filed 06/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
WATERKEEPER ALLIANCE INC.,
Plaintiff,
-against- 10-cv-1136 (NSR)
SPIRIT OF UTAH WILDERNESS, INC., d/b/a ORDER
GREAT SALT LAKEKEEPER, or GREAT SALT
LAKE WATER KEEPERS,
Defendant.
xX

 

NELSON S. ROMAN, United States District Judge:
By Order dated March 24, 2020 (ECF No. 184), at the request of Jeffrey Salt (“Mr.

Salt”), this Court appointed the Federal Defenders of New York for the limited purpose of
representing Mr. Salt during his contempt and civil confinement proceedings.

On May 29, 2020, the Court received an email from Mr. Salt’s counsel, Susanne Brody,
informing of Mr. Salt’s dissatisfaction with counsel and requesting appointment of new C.J.A.
counsel. Therefore, the Court hereby grants Mr. Salt’s request, orders the substitution of current
C.J.A. attorney Susanne Brody and assigns this matter to C.J.A. attorney Daniel Hochheiser.

Furthermore, on March 23, 2020, given the COVID-19 outbreak in New York, the Court
issued an order extending Mr. Salt's date to surrender, or otherwise purge Defendant Spirit of
Utah Wilderness, Inc. (“SUW”) and himself of contempt, until June 5, 2020 at 2:00 pm. (ECF
No. 183.) Due to the ongoing COVID-19 pandemic, the Court hereby extends Mr. Salt’s date to
surrender to the United States Marshal for the Southern District of New York, located at 300
Quarropas Street, White Plains, New York, until July 6, 2020 by 2:00 pm to be incarcerated until

such time as he purge Defendant SUW and himself of the contempt.

 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: U(Ulwro

 

 

 

 

 

 

 
Case 7:10-cv-01136-NSR-LMS Document 187 Filed 06/02/20 Page 2 of 2

The Federal Defenders is directed to serve a copy of this Order on Mr. Salt and file proof

of service on the docket.

Dated: June 2, 2020 SO ORDERED-~~
White Plains, New York a aa.

 

~~ NELSON S. ROMAN
United States District Judge

 
